Bloodwobth, J.
“Until there has been a judgment finally disposing of the case in the trial court, the Supreme Court has no jurisdiction to pass upon an assignment of error complaining of the striking of a plea of former jeopardy, filed by the accused. Fugatszi v. Tomlinson, 119 Ga. 622 [46 S. E. 831], McElroy v. State, 123 Ga. 546 (51 S. E. 596) and cit.” This ruling is controlling in this case. See Civil Code (1910), § 6138; Hightower v. State, 22 Ga. App. 276 (95 S. E. 873); Head v. Jordan, 33 Ga. App. 170 (125 S. E. 733); Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873).

Writ of error dismissed.


Broyles, O. J., and Luhe, J., concur.